DETAILED ACTION
This Office Action is in response to Applicants’ Application file don April 15, 2020.  Claims 1-23 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 23, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 19 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter. Claims 1 and 19 recites the limitation of “computer-readable medium” that is not described in the specification.  However, the broadest reasonable interpretation of a claim drawn to a computer/machine readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer/machine readable media.  See MPEP 2111.01.  These claims are rejected because the claimed invention is directed to non-statutory subject matter.  Suggestion: use “non-transitory computer/machine readable storage medium”.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Dunne et al (hereinafter, “Dunne”, U.S. Pub. No. 2020/0272899).
As per claim 1, Dunne discloses an apparatus comprising: 
a computer readable medium configured to store executable instructions and data collected by an edge device (paragraphs 0033 and 0248); 
processing circuitry configured to execute the executable instructions (paragraphs 0031, 0071 and 0247); and 
a memory including pattern matching (paragraphs 0031, 0072 and 0094-0095) circuitry configured to: 
perform a pattern matching operation on at least a portion of the data and a pattern (paragraphs 0095, 0017 and 0226); and 
transmit a result of the pattern matching operation to the processing circuitry (paragraphs 0145 and 0160).
As per claim 2, Dunne further discloses:
a memory controller configured to provide to the memory at least the portion of the data to the memory and a command initiate the pattern matching operation, wherein the pattern matching operation is performed responsive to the command (paragraphs 0145 and 0160).
As per claim 3, Dunne discloses:
wherein the pattern matching circuitry includes a first register configured to store the pattern (paragraphs 0094 and 0095), a comparator circuit configured to perform the pattern matching operation, and a second register configured to store the result (paragraphs 0045, 0056 and 0094-0095).
As per claim 4, Dunne discloses:
wherein the memory includes a memory array configured to store the portion of the data and provide the portion of the data to the comparator circuit (paragraphs 0094-0095).
As per claim 5, Dunne further discloses:
a sensor coupled to the processing circuitry and configured to collect the data (paragraphs 0035 and 0056). 
As per claim 6, Dunne further discloses:
a transceiver configured to transmit the data or the result, or both, to a cloud computing system (paragraphs 0038, 0145 and 0160).
As per claim 7, Dunne discloses:
wherein the result includes an alert signal active if the pattern is present in the portion of the data and inactive if the pattern is not present in the portion of the data (paragraphs 0145 and 0160).
As per claim 8, Dunne discloses:
wherein the pattern includes a plurality of patterns and the result includes an indication of which of the plurality of patterns is present in the portion of the data (paragraphs 0095, 0117 and 0226).
As per claim 9, Dunne discloses:
wherein the processing circuitry is configured to deleting the portion of the data from the computer readable memory based at least in part on receiving the result of the pattern matching operation (paragraphs 0031, 0095 and 0117).
As per claim 10, Dunne discloses:
wherein the processing circuitry is configured to change a frequency at which the data is transmitted to a cloud computing system based at least in part on receiving the result of the pattern matching operation (paragraphs 0117, 0145 and 0160). 
As per claim 1l, Dunne discloses an apparatus comprising:
a computing device configured to generate at least one pattern, provide the at least one pattern to an edge device for performing at least one pattern matching operation (paragraphs 0095 and 0117), and receive data from the edge device, wherein at least some of the data is received responsive, at least in part, to the at least one pattern matching operation (paragraphs 0117 and 0226).
As per claim 12, Dunne discloses:
wherein the computing device is configured to train a machine learning model and the at least one pattern is generated, based at least in part, on the machine learning model (paragraphs 0028 and 0033).
As per claim 13, Dunne discloses:
wherein the computing device is further configured to provide at least one instruction to the edge device, wherein the at least one instruction indicates a function to be performed by the edge device based, at least in part, on a result of the at least one pattern matching operation (paragraphs 0095, 0145 and 0160).
As per claim 14, Dunne discloses:
wherein the computing device is further configured to provide the at least one pattern to a plurality of edge devices and receive data from the plurality of edge devices, wherein at least some of the data is received responsive, at least in part, to pattern matching operations performed by the plurality of edge devices (paragraphs 0095, 0145 and 0160). 
As per claim 15, Dunne discloses a method comprising: 
storing a pattern in a memory of an edge device (paragraphs 0095, 0017 and 0226);
 storing data in the memory of the edge device (paragraphs 0031, 0072 and 0094-0095); and 
performing a pattern matching operation on at least a portion of the data and the pattern with pattern matching circuitry on the memory (paragraphs 0095, 0017 and 0226).
As per claim 16, Dunne further discloses:
providing a result of the pattern matching operation to processing circuitry of the edge device, wherein the processing circuitry is configured to perform a function based, at least in part, on the result (paragraphs 0145 and 0160).
As per claim 17, Dunne discloses:
wherein the pattern is received by the edge device from a cloud computing system (paragraphs 0038, 0066 and 0095).
As per claim 18, Dunne discloses:
wherein the pattern is stored in a register of the pattern matching circuitry (paragraphs 0031, 0071 and 0247).
As per claim 19, Dunne discloses:
wherein the data is stored in a computer readable medium of the edge device (paragraphs 0033 and 0248). 
As per claim 20, Dunne discloses:
transmitting the data from the edge device to a cloud computing system based, at least in part, on a result of the pattern matching operation (paragraphs 0145 and 0160).
As per claim 21, Dunne further discloses:
deleting data from at least one of the memory or a computer readable medium of the edge device based, at least in part, on a result of the pattern matching operation (paragraph 0225).
As per claim 22, Dunne further discloses:
activating an alarm or another device in communication with the edge device based, at least in part, on a result of the pattern matching operation (paragraph 0242),
As per claim 23, Dunne discloses:
wherein the data is received from a sensor in communication with the edge device (paragraphs 0035 and 0056).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        

ljb
May 21, 2022